Grant, C. J.
(after stating the facts). The court was requested to direct a verdict for the estate. The refusal to do so is the only allegation of error which we need to discuss. If the contract, which by the former decision was held to be void under the statute of frauds, be eliminated from the record, there is no testimony whatever upon which to base the verdict. This testimony is defended upon the ground that it tended to show that “the services were not gratuitous, that there was a hiring, and the value of the services as agreed upon by the parties, so far as the contract would tend to show itin support of which counsel cites Rhea v. Meyers’ Estate, 111 Mich. 140; In re Williams’ Estate, 106 Mich. 490; Moore v. Horse-Nail Co., 76 Mich. 606. Those cases have no application here. ’ The defendants in them were to receive the direct benefits of the services rendered. This is a contract to pay for services in fact rendered for another. One of claimant’s witnesses states the contract as follows : “He [the deceased] said to me that he had made arrangements with Henry Bristol to give him a thousand dollars, if he would stay with his father until he was 21.” Claimant lived with his father, worked under him, and, to all appearances, stood in the same relation as any son living at home. There is nothing to show that the deceased expected any personal benefit from the arrangement. Testimony was introduced tending to show that the farm was worth more when claimant reached the age of 21 than it was when he commenced his work, and that this was due to the better condition of the farm, to which claimant, by his labor, contributed; but there is no testimony to show that this was a consideration for the contract, or that the father was not correspondingly benefited by his increase in the crops.
"We think that the contract was inadmissible, and that there was not sufficient evidence upon which to base a verdict against the estate.
Judgment reversed, and new trial ordered.
*696Hooker and Long, JJ., concurred with Grant, O. J. Montgomery, J., did not sit.